867 F.2d 1517
CARROLLTON-FARMERS BRANCH INDEPENDENT SCHOOL DISTRICT andCity of Farmers Branch, Plaintiffs-Appellants,v.JOHNSON & CRAVENS, 13911, INC., et al., Defendants,Federal Savings & Loan Insurance Corporation, Defendant-Appellee.
No. 87-1835.
United States Court of Appeals,Fifth Circuit.
March 20, 1989.

Earl Luna, Sydna H. Gordon, Dallas, Tex., for Carrollton-Farmers branch.
Christopher J. Caso, Kent S. Hofmeister, Hutchison, Price, Boyle & Brooks, Dallas, Tex., for City of Farmers Branch.
Robert B. Wellenberger and Robert O. Lamb, Dallas, Tex., for FSLIC.
Appeals from the United States District Court for the Northern District of Texas, Sidney A. Fitzwater, District Judge.
(Opinion October 27, 1988, 5th Cir.1988, 858 F.2d 1010)
Before WISDOM, RUBIN and SMITH, Circuit Judges.
ALVIN B. RUBIN, Circuit Judge:


1
We grant the appellee's motion to clarify our decision in this case, 858 F.2d 1010 (5th Cir.1988), to the following extent.  The sentence that reads:


2
In Bean v. Independent American Savings Association, [838 F.2d 739 (5 Cir.1988) ] this court acknowledged that the proviso in section 1730(k)(1) is an exception to the FSLIC's otherwise exclusive jurisdiction to resolve claims against the FSLIC as receiver for a failed savings and loan association.1


3
is now modified to read:


4
In Bean v. Independent American Savings Association, this court acknowledged that the proviso in section 1730(k)(1) is an exception to the jurisdictional grant contained in that statute.


5
This court has no desire to enter a jurisdictional thicket that does not lie in the center of its path.


6
MOTION GRANTED.



1
 858 F.2d 1010, 1012 (footnote omitted)